Citation Nr: 1600936	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  12-35 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

Degenerative joint disease of the lumbar spine is productive of lumbar spine flexion greater than 60 degrees and combined range of motion greater than 120 degrees, equivalent to slight limitation of motion.  There is no guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait or abnormal spinal contour.


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran's claim for a higher rating for degenerative joint disease of the lumbar spine arises from his disagreement with a rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Nevertheless, the Board notes that the RO mailed the Veteran a letter in October 2010 informing him of the type of evidence needed to substantiate his claim, as well as general notice regarding how disability ratings and effective dates are assigned.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Service treatment records, as well as post-service VA and private medical records identified by the Veteran, have been obtained, and the Veteran's lay statements have been associated with the record and have been reviewed.  In addition, he was afforded a VA medical examination in connection with his lumbar spine disability in January 2012.  The Board acknowledges the Veteran's representative's contention that the January 2012 examination findings are "stale" and therefore a new VA examination is required.  However, as is discussed in greater detail below, there is no indication that the Veteran's lumbar spine disability has worsened over the course of the appeal.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995) (the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted).  The Board therefore finds that the January 2012 VA examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that his lumbar spine disability warrants an evaluation in excess of 10 percent.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Furthermore, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran degenerative joint disease of the lumbar spine is rated under Diagnostic Code 5242.  38 C.F.R. § 4.71(a).  Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under Diagnostic Code 5003.  Under the General Rating Formula, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, when there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine.

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degree; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Under the formula, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Additionally, Note (1) under the General Rating Formula provides that associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  Id.

The Veteran submitted his original claim for service connection in October 2010.  Prior to that date, records from the NDC Medical Center revealed that he received treatment for various ailments including depression.  However, these records showed no indication of complaints or treatment for back symptoms.

On VA examination in January 2012, the Veteran reported pain on movement of his lower back and stated that he experienced flare-ups, but did not specify the severity of frequency of such.  On physical examination, the lumbar spine exhibited full range of motion in all planes, with no objective evidence of painful motion.  No additional limitation was observed following three repetitions of range of motion.  The examiner noted that the Veteran had localized tenderness or pain to palpation, characterized as "lumbar region tenderness."  However, there was no guarding or muscle spasm of the thoracolumbar spine and no evidence of abnormal gait.  In addition, no atrophy, weakness, swelling, or reflex problems were observed.  No neurological symptoms were noted.  The Veteran denied any urinary or bowel symptoms.  An X-ray of the lumbosacral spine revealed arthritis with no indication of vertebral fracture or other significant diagnostic findings.  The examiner opined that the Veteran's thoracolumbar spine symptoms did not impact his ability to work.

In his December 2012 VA Form 9, the Veteran stated that his lumbar spine disability met the criteria for a 20 percent evaluation, but did not report specific symptoms supporting this contention.

Subsequent VA outpatient notes reveal occasional complaints of lower back pain during clinic visits but include no specific findings regarding limitation of motion or other thoracolumbar spine-related symptomatology.  A November 2012 VA mental health clinic note indicated that the Veteran was depressed after his diagnosis of arthritis.  The clinical noted that he reported "lots of psychosocial stressors due to inability to perform [activities of daily living] due to his pain."  During a January 2014 VA psychiatric evaluation, the Veteran reported experiencing frequent back pain while working as a corrections officer.

Based on the above, the Veteran is not entitled to an evaluation in excess of 10 percent for his lumbar spine disability, under the applicable rating criteria.

In short, there is simply no evidence that the Veteran has reduced motion of the thoracolumbar spine that would warrant a rating in excess of 10 percent.  Although the Veteran has reported back pain, the objective evidence of record demonstrates full range of motion, and the Veteran has never contested this finding.  Most significantly, the January 2012 VA examination report shows forward flexion of greater than 90 degrees and combined thoracolumbar range of motion vastly exceeding the ranges necessary for a higher rating.  Moreover, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, a higher evaluation is not warranted under the General Rating Formula for limitation of range of motion.

Furthermore, as the Veteran is not shown to have intervertebral disc syndrome (IVDS) or incapacitating episodes of disc disease of the lumbar spine, a rating in excess of 10 percent is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71(a).  Here, the January 2012 VA examination report clarified that IVDS should be ruled out in the Veteran's case, and indeed the Veteran has never reported having incapacitating episodes of back pain.  There is no evidence of neurological symptoms associated with lumbar disability.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca.  However, an increased evaluation for the Veteran's degenerative joint disease is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  The 10 percent evaluation contemplates pain on motion.  The evaluation also contemplates flexion greater than 60 degrees of flexion.  In this regard, the Board observes that the VA examination of record documents that the Veteran had minimal functional loss due to pain.  The examiner noted that there was tenderness of the lumbar region; however, no atrophy, weakness, instability, or incoordination has been shown.  Neither the lay nor medical evidence suggest that flexion is restricted to 60 degrees or less or that the combined range of motion is significantly limited or that there are any other factors that would warrant an evaluation in excess of 10 percent.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  

The Board has considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence to be more probative and credible than his lay evidence in determining that his degenerative joint disease of the lumbar spine does not meet the criteria for a rating in excess of 10 percent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, the Veteran has complained of painful motion and flare-ups in his lower back.  However, the current evaluation contemplates pain on motion and flexion of the lumbar spine greater than 60 degrees.  As noted above, the Veteran has never offered specific reports of symptomatology that would justify a higher rating.  There is no acceptable evidence of guarding or muscle spasm.  To the extent he claims his back symptoms prevent him from working or engaging in everyday activities, such reports are inconsistent with the more probative objective evidence.  To that end, the January 2012 VA examiner opined that his back pain did not affect his ability to work.  The objective findings of skilled professionals are more probative and credible than the lay evidence.

For the foregoing reasons, the Board finds that an evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine is not warranted.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Undersecretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected lumbar spine disability.  There is no evidence of frequent hospitalizations due to lumbar symptoms.  The evidence has demonstrated pain in his thoracolumbar spine with tenderness on palpation.  The Veteran's evaluation under Diagnostic Code 5242 accurately contemplate this symptomatology.  The Board further notes that the Veteran has complained that his lower back symptoms affect his ability to work.  Given that the objective symptomatology, discussed above, reflects slight functional impairment, the Board finds that these complaints do not rise to the level of severity required for referral for an extraschedular rating.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describe the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.



ORDER

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


